Title: To George Washington from Major General Charles Lee, 15 June 1778
From: Lee, Charles
To: Washington, George


                    
                        Dr General
                        Camp [Valley Forge] June the 15th 1778
                    
                    As your time must necessarily be taken up by more and a greater variety of busyness than perhaps ever was impos’d on the Shoulders of any one Mortal, the most clear simple and agreeable method of communicating my sentiments on any matters of importance must certainly be by throwing em on paper. You will have more leisure to weigh and consider the stregnth or weakness of my arguments—and I flatter myself that what I now, or, I hope, shall at any time, offer will not be imputed to presumption impertinence or a spirit of criticism, but to my zeal for the publick service You will pardon me then when I express freely my thoughts freely—on the present arrangement with respect to the command of the General Officers, which I cannot help thinking not only extremely defective but that it may be productive of the worst consequences—We are, it seems, to have the superintendance of one division in the present situation of affairs, (that is, as long as We remain tranquil and undisturb’d,) but the instant our tranquility is disturb’d and a movement is to be made, We are to quit this division and abruptly to take the command of another—by these means, We are put out of all possibility of becoming acquainted with the names faces and characters of the Officers who are to execute the orders We give, and the  Soldiers who are to look up to us in the hour of tryal must be strangers to our voices and persons—They cannot consequently have that confidence in us which is so necessary and which habit and acquaintance usually inspire—indeed it appears to me not only repugnant to the rules of war, but of common prudence to introduce, for the first time, a General to his Officers and Soldiers, in the moment of attack—I must intreat your pardon, therefore in urging the expediency of affixing without, loss of time, the respective Generals to the line wings or divisions which They are to command in real action, so that the Commanders and Commanded may not fall into the mistakes blunders and distractions which otherwise from their being Strangers to each other must inevitably ensue.
                    Yesterday and the day before I had some conversation with Mr Budenot—He is from many circumstances fully persuaded that it is not the Enemy’s intention to pass through the Jerseys to N. York—I have myself from the beginning been inclin’d to the same opinion—and on the supposition that this is not their design We ought to consider with ourselves what They most probably will do—my opinion is, that (if They are in a capacity to act offensively,) They will either immediately from Philadelphia, or by a feint in descending the River as far as New Castle, and then turning to the right march directly and rapidly towards Lancaster, by which means They will draw us out of our present position, and oblige us to fight on terms perhaps very disadvantageous—or that They will leave Lancaster and this Army wide on the right, endeavour to take Post on the lower parts of the Susquehanna, and by securing a communication with their Ships sent round into the Bay for this purpose, be furnishd with the means of encouraging and feeding the Indian War broke out on the Western Frontier—this last plan I mention as a possibility but as less probable than the former.
                    If They are not in a capacity to act offensively, but are still determind to keep footing on the Continent, there are strong reasons to think that They will not shut themselves up in Towns, but take possession of some tract of Country which will afford em elbow room and sustenance, and which is so situated as to be the most effectually protected by their command of the Waters—and I have particular reasons to think that They have cast their eyes for this purpose on the lower Counties of Delawar and some of the Maryland Counties on the Eastern Shore—that They had thoughts of adopting this measure some time ago I learnt from Mr Wellin when They entertaind an idea of offering or assenting to, if proposd, a cessation of hostilities—as to any apprehensions from the unwholesomeness of the climate They laugh at it—if They are resolv’d on this plan it certainly will be very difficult to prevent ’em or remove em afterwards as their Shipping will give em  such mighty advantages. whether They do or do not adopt any one of these plans there can no inconvenience arise from considering the subject, nor from devising means of defeating their purposes on the supposition that They will—in short I think it woud be proper to put these queries to ourselves, shoud They march directly towards Lancaster and the Susquehanna or indirectly from N. Castle what are We to do? shoud They (tho it is less probable), leave this Army and even Lancaster wide on the right or endeavour to establish themselves on the lower parts of the Susquehanna, what are We to do? and shoud They act only on the defensive and attempt to secure to themselves some such tract of Country as I have mentiond what measures are We to pursue? these are matters, I really, think worthy of consideration—We have many and, I believe, able Field Engineers in the Camp or at York; why cannot They be employ’d in some essentials, in surveying well the Country on both sides the Susquehanna—determining on the most proper Fords for our Army if on any occasion They shou’d be obligd to ford it, in examining well all the best positions which may be taken betwixt the head of Elk and the Delawar, as also betwixt Philadelphia Wilmington and Lancaster—what use may be made of Conestoga Creek if We are obligd to cover Lancaster—and (to extend their task further) how Baltimore may be put in a more defensible state—and what posts and defiles there are in one line of direction from Baltimore to York—and in another line from that part of the lower Susquehanna, where it is most probable the Enemy woud chuse for their landing place, to York—but I am swelling out my paper to a most insufferable bulk—and intreat Dr General that You will excuse not only it’s legnth but whatever You find ill-time’d or impertinent in the contents as I am, most sincerely and devotedly Yours
                    
                        Charles Lee
                    
                    
                        P.S. Mr Welford tells me that the Officers at Philadelphia publickly express their surprise at their General’s stupidity in not marching strait to Lancaster which They say must indubitably force us out of our present position, or cover us with disgrace by laying waste the finest part of America under our noses—this evidences still stronger the necessity of examining well and immediately Conestoga Creek—where, if I am not mistaken, a fine position may be taken—He says their Cavalry now amounts to 2500 Men—that the bulk of their Force is still at Philadelphia.
                    
                